PARDEE, Circuit Judge
(after stating the facts as above). The only suggestions we get from the briefs and transcript as to the reasons for directing a verdict for the defendant in the court below are that the Ohio laws are not proved, the transcript not sufficiently certified, and that the transcript is not clear as to whether the judgment sued on was the judgment of the superior court of Montgomery county, Ohio, or the court of common pleas of Montgomery county, Ohio; the transcript coming from the last-designated court.
The transcript seems to be certified under section 905, Rev. St. U. S. (U. S. Comp. St. 1901, p. 677), and is undoubtedly sufficient. The-confusion in the transcript as to the court in which at various times proceedings were had comes from the fact that pending the suit, originally instituted in the superior court of Montgomery county, Ohio, that court was abolished and all pending proceedings were transferred to the court of common pleas of Montgomery county, Ohio, all of which appears by the fifth and sixth sections of an act of the General Assembly of the state of Ohio, passed March 19, 1885 (82 Ohio Laws, p. 84), entitled “An act to authorize the election of one additional judge in the court of common pleas in the first subdivision of the Second Judicial district of Ohio, and to repeal sections of the Revised Statutes known as ‘An act to establish a superior court of Montgomery county.’” The sections of said act are as follows:
*889“Sec. 5. That sections 505, 500, 507, 508, 500, 510, 511, 512, 513, 5J4, 515, 516, 517, 518, 519, 520, 521 and 522 of the Revised Statutes, known as ‘An act to establish the superior court of Montgomery county,’ passed March 29tli, 1856, and an act to amend section 9 of the act entitled ‘An act to establish the superior c-ouri of Montgomery county,’ passed March 27, 1875 (O. L. vol. 72, p. 90). be and the same are hereby repealed; the repeal to take effect on the first day of July, A. D. 1886.
“.See, (>. That on and after-the first day of July, A. I). 1886, all the causes and business then pending in said superior court shall be transferred to, and proceeded with, in the court of common pleas in and for said county of ¡Montgomery in the same maimer as if originally commenced therein; and all judgments, decrees and orders of said superior court, notwithstanding said repeal, shall have the sama force and effect in law as if the same had been rendered, ordered, adjudged, and decreed in said court of common pleas; and all remedies necessary to carry out all such orders, judgments, and decrees shall he allowed by said court of common pleas, and he enforced therein in the same manner as if they had been originally made and ordered by said court: Provided, nothing herein contained shall be construed as requiring a re-entry of the causes in said superior court in the appearance docket of said common pleas court; hut the appearance docket of said superior court, and all the other records thereof kept pursuant to law, shall be used in completing and .preserving the records of the causes and matters so transferred.”
With this act before us all confusion in the transcript is eliminated. The United States courts take judicial notice of the laws of every state in the Union, including, of course, the laws providing for the creation, organization, and abolition of courts, number of judges, etc. See Fourth National Bank v. Francklyn, 120 U. S. 751, 7 Sup. Ct. 757, 30 L. Ed. 825; Hanley v. Donoghue, 116 U. S. 6, 6 Sup. Ct. 242, 29 L. Ed. 535; Mills v. Green, 159 U. S. 657, 16 Sup. Ct. 132, 40 L. Ed. 293; Gormely v. Bunyan, 138 U. S. 635, 11 Sup. Ct. 453, 34 L. Ed. 1086.
“The law of any state of the Union, whether depending upon statutes or upon judicial opinions, is a matter of which the courts of the United States are bound to take judicial notice without plea or proof.” Lamar v. Micou, 114 U. S. 225, 5 Sup. Ct 857, 29 L. Ed. 94.
The judgment of the Circuit Court is reversed, and the cause is ^remanded, with instructions to award a new trial.